Allowable Subject Matter

Claims 2-21 are allowed in light of the amendment and the terminal disclaimer filed on 01/11/2021.

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions.

The following is an examiner’s statement of reasons for allowance:
The claims are allowed in light of the applicant’s Arguments/Remarks filed on 01/11/2021, particularly “Mack includes a figure that depicts a standard laparoscopic surgery using a robotic device positioned outside the patient’s body. As shown in Mack’s figure the “instrument arms” (which are labeled as such in the figure) and shoulders are positioned outside the patient’s body, and only a portion of each arm extends through a 1 cm port such that solely the end effector of Mack is inserted into the body cavity of the patient. Nowhere does Mack teach, suggest, or provide any reason for an elongate support beam configured to be positionable through a port into a body cavity of the patient such that a distal portion of the elongate support beam is positioned within the body cavity in combination with the segmented robotic arms as claimed.”, and the prior art of record fail to teach or fairly suggest the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”    
          
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MCDIEUNEL MARC whose telephone number is (571) 272-6964.  The examiner can normally be reached on Work 9:00 AM to 7:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY BURKE can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3976.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the 

    PNG
    media_image1.png
    150
    150
    media_image1.png
    Greyscale

                            




/McDieunel Marc/
Primary Examiner, Art Unit 3664B